PER CURIAM.
This is an interlocutory appeal from the trial judge’s order granting custody of the children of the parties to the appellee’s mother.
There is no record of what the judge based his decision upon except a copy of the investigation made by the Sarasota Juvenile Counselor. We cannot determine from the record whether a hearing was held or what transpired. We have no record to review.
We, therefore, affirm the trial judge’s order since it comes to us with a presumption of correctness.
LILES, A. C. J., and MANN and Mc-NULTY, JJ., concur.